UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1097



In Re: A. H. ROBINS COMPANY, INCORPORATED,

                                                              Debtor.
_________________________


VALERIA GRIFFIN; DEBBIE KING,

                                             Claimants - Appellants,

          versus


DALKON SHIELD CLAIMANTS TRUST,

                                                    Trust - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge;
Robert R. Merhige, Jr., Senior District Judge; Blackwell N.
Shelley, Bankruptcy Judge. (CA-85-1307-R)


Submitted:   June 22, 1999                   Decided:   July 15, 1999


Before WIDENER, HAMILTON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James F. Szaller, BROWN & SZALLER, CO., L.P.A., Cleveland, Ohio,
for Appellants. Orran L. Brown, Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Valeria Griffin and Debbie King appeal the district court’s

order denying their motion to vacate the arbitrator’s decision

denying their respective Dalkon Shield claims.    We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See In re: A. H. Robins Co. (Griffin v. Dalkon Shield

Trust), No. CA-85-1307-R (E.D. Va. Jan. 8, 1999). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2